Exhibit 5.1 June 9, 2017 Colony Starwood Homes8665 East Hartford DriveScottsdale, Arizona 85255 Re:Registration Statement on Form S-3 Commission File No. 333-214062 Ladies and Gentlemen: We have served as Maryland counsel to Colony Starwood Homes, a Maryland real estate investment trust (the “Company”), in connection with certain matters of Maryland law arising out of (a) the issuance and sale by the Company of up to 15,054,978 shares (the “Primary Shares”) of the Company’s common shares of beneficial interest, $0.01 par value per share (the “Common Shares”), including up to 3,454,978 Primary Shares to be issued and sold by the Company pursuant to the exercise by the Underwriter (as defined below) of an option to purchase additional Primary Shares, and (b) the sale by the shareholders of the Company named under the caption “Selling Shareholders” (the “Selling Shareholders”) in the Prospectus Supplement (as defined below) of 11,433,187 Common Shares (the “Secondary Shares” and, together with the Primary Shares, the “Shares”). The offering and sale of the Shares are covered by the above-referenced Registration Statement on Form S-3, and all amendments thereto (the “Registration Statement”), as filed by the Company with the United States Securities and Exchange Commission (the “Commission”) under the Securities Act of 1933, as amended (the “1933 Act”). In connection with our representation of the Company, and as a basis for the opinion hereinafter set forth, we have examined originals, or copies certified or otherwise identified to our satisfaction, of the following documents (hereinafter collectively referred to as the “Documents”): 1.The Registration Statement, including the Prospectus, dated October 11, 2016 (the “Prospectus), that forms a part of the Registration Statement; 2.The Prospectus Supplement, dated June 5, 2017 (the “Prospectus Supplement”), to the Prospectus, with respect to the offering and sale of the Shares, in the form filed with the Commission pursuant to Rule 424(b) promulgated under the 1933 Act; 3.The declaration of trust of the Company (the “Declaration”), certified by the State Department of Assessments and Taxation of Maryland (the “SDAT”); 4.The Bylaws of the Company (the “Bylaws”), certified as of the date hereof by an officer of the Company; 5.A certificate of the SDAT as to the good standing of the Company, dated as of a recent date; Colony Starwood Homes
